Title: To George Washington from Alexander McDougall, 30 June 1781
From: McDougall, Alexander
To: Washington, George


                        
                            Sir
                            West Point June 30th 1781
                        
                        I was honored with your Excellency’s favor of the 28th instant, a Memorandum this Morning, and a Letter of
                            the Secretary’s this Afternoon. All the Assistance in my power, is given to expedite the Baking of the Bread. That in
                            Store, and half the Pork hath been ordered down, but the want of Craft has detained those Articles. The Memorandum
                            directed, three Light field Pieces to be sent to the Army, but no other description was given;
                            and as there are Sixes in Camp, I concluded those ordered must be of a smaller Calibre. None of this kind being in
                            Garrison, I have dispatched an express to the Park for them. The Secretarys Letter orders two pieces down, one of which to be a twelve Pounder, but no
                            description of the Latter, whether field, or Battering, and both are common to Service, and both Sorts are in Garrison. I
                            have ordered one medium twelve to be got ready, which will be sent down, with two light Pieces, with all possible
                            dispatch, but I fear, some delay for want of proper Boats, and I have no horses to move them.
                        Your Excellency may rest assured that every order to this Post, will be executed as speedily as it will be in
                            the power, of Your Excellencys most humble Servant 
                        
                            Alexr McDougall
                        
                    